COBB, Judge.
The trial court dismissed this action below with prejudice on December 26, 1978, for failure to prosecute. Appellant did not file a timely authorized motion within ten days that would have postponed the rendition of the order of dismissal pursuant to Rule 9.020(g), Florida Rules of Appellate Procedure. Instead, on January 9, 1979, fourteen days after the rendition of the order of dismissal, appellant filed a motion to reinstate the action, which the trial court denied on January 23, 1979. On February 21,1979, appellant filed his notice of appeal.
Since the rendition of the order of dismissal was not postponed, appellant had thirty days from December 26,1978 to timely file his notice of appeal. The. notice he filed on February 21, 1979 was tardy, and therefore we do not have jurisdiction.
Accordingly, sua sponte, we dismiss this appeal for lack of jurisdiction.
DAUKSCH, C. J., and UPCHURCH, JJ„ concur.